Citation Nr: 1007527	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether the reduction in the evaluation for the residuals of 
a total abdominal hysterectomy and right salpingo 
oophorectomy with scar from 50 percent to 30 percent was 
proper.  



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran had active duty for training from May 1979 to 
October 1979 and active duty from August 1986 to August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a panic disorder with agoraphobia was 
included in the Veteran's notice of disagreement and in the 
statement of the case.  However, the evaluation for this 
disability was increased to 30 percent in an August 2008 
rating decision.  In an August 2008 letter, the Veteran 
stated that she agreed with this decision, and no longer 
wished to proceed with the appeal for that issue.  She did 
not include this issue in the substantive appeal submitted at 
that time.  Therefore, it is not currently for consideration 
before the Board.  

The Veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge at the RO in February 2009 but 
failed to appear.  The Board will proceed with consideration 
of her appeal. 


FINDINGS OF FACT

1.  Medical evidence establishes that the Veteran's left 
ovary and tube were removed prior to active service; her 
right ovary and tube and her uterus were removed during 
active service.  

2.  The October 28, 2005 rating decision that established 
service connection for the residuals of a total abdominal 
hysterectomy and right salpingo oophorectomywith scar 
assigned a 50 percent evaluation on the basis of 38 C.F.R. 
§ 4.116, Code 7617, which is the rating code for the 
residuals of the removal of the uterus and both ovaries.  

3.  The rating code provides a noncompensable rating of one 
ovary and a 30 percent rating for removal of the uterus.  All 
appropriate notice was provided and the steps in the 
reduction were carried out in accordance with the law.  The 
original rating assigned was at variance with the law and 
facts at the time.


CONCLUSION OF LAW

The October 28, 2005 rating decision which granted a 50 
percent evaluation for the residuals of a total abdominal 
hysterectomy and right salpingo oophorectomywith scar 
contained clear and unmistakable error, and the 30 percent 
evaluation for the residuals of a total abdominal 
hysterectomy and right salpingo oophorectomywith scar is 
proper.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(a), 4.7, 4.116, Codes 7617, 7618, 7619 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that the Veteran be 
provided certain notification and assistance in regards to 
her claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this case, proper 
notice was initially provided by letter of April 2005.  
Additional letters in October 2005, January 2008, February 
2008, and April 2008 provided additional notice.  She was 
informed of the proposed reduction, and the rating that 
subsequently carried out that reduction.  All appropriate 
notice has, therefore been provided. 

Moreover, all appropriate development has been accomplished.  
The service treatment records and post-service records are on 
file.  There is no particular dispute that she had the 
removal of one ovary prior to service and removal of the 
additional ovary and uterus during service.  Thus, there is 
no additional development indicated which would affect the 
outcome of this case.

The Veteran contends that the reduction in the evaluation for 
her service connected residuals of a total abdominal 
hysterectomy and right salpingo oophorectomywith scar from 50 
percent to 30 percent was improper.  She notes that there is 
no rating code that accurately encompasses her disability, 
but further notes that her surgery in service left her 
without either ovary and without her uterus.  She notes that 
the rating code 38 C.F.R. § 4.116, Code 7617 under which her 
disability was initially evaluated at a 50 percent rating 
comes closest to describing her current condition, and that 
the other potential rating codes do not fully contemplate her 
condition or compensate her residual disability.  

As noted, the basic facts in this case are not in dispute.  
The service treatment records and a May 2005 VA examination 
show that the Veteran's left tube and ovary had been 
surgically removed in 1978, which was prior to her initial 
entry into training duty.  Later, during active service in 
December 1994, the remaining right tube and ovary as well as 
her uterus and cervix were surgically removed.  

The Veteran submitted her claim for service connection for 
the residuals of a total abdominal hysterectomy and right 
salpingo oophorectomy shortly before discharge.  An October 
2005 rating decision accurately described the facts noted 
above including the fact that the left ovary was removed 
prior to service.  This decision granted service connection 
for her disability and assigned a 50 percent evaluation, 
effective from September 1, 2005, which is the first day 
after the Veteran's discharge from service.  This evaluation 
was assigned under the provisions of 38 C.F.R. § 4.116, Code 
7617, which is for the complete removal of the uterus and 
both ovaries.  

The 50 percent rating remained undisturbed until a January 
2008 rating decision proposed to reduce the evaluation to 30 
percent.  The reduction was to be based on clear and 
unmistakable error (CUE) in the October 2005 rating decision.  
The basis for this error was that the Veteran only had one 
ovary when she entered service and only one ovary in addition 
to the uterus had been removed during service, but she was 
being compensated under a rating code for the removal of the 
uterus and both ovaries as if service connection were in 
effect for both ovaries.  Service connection was not 
established for the removal of the left ovary prior to 
service.  

The Veteran was notified of the proposed reduction in a 
letter dated January 29, 2008.  She submitted additional 
argument in a February 2008 letter.  However, an April 2008 
rating decision implemented the proposed reduction on the 
basis of the CUE described in the January 2008 rating 
decision.  Her disability was assigned a 30 percent 
evaluation under the provisions of 38 C.F.R. § 4.116, Code 
7618, for the residuals of the removal of the uterus.  The 
Veteran was notified of this reduction in a letter dated 
April 14, 2008, and it became effective from July 1, 2008.  
The Veteran then initiated the current appeal by submitting a 
timely notice of disagreement with the April 2008 rating 
decision.  

The Board notes that there is no question that a disability 
may be reduced upon the initiative of the VA; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  It is established 
that a rating may be reduced upon a finding of CUE in a 
previous rating decision promulgated by VA.  38 C.F.R. § 
3.105(a).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of CUE.  In order 
for a claim of CUE to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

As noted above, the facts are not in dispute, and were 
correctly cited in the October 2005 rating decision.  
Therefore, it must be determined whether or not the statutory 
and regulatory provisions were correctly applied.  At this 
juncture, the Board notes that the relevant rating codes 
currently in effect have not been changed since October 2005.  

After careful consideration, the Board finds that the rating 
code was incorrectly applied in the October 2005 rating 
decision.  That decision evaluated the Veteran's disability 
under 38 C.F.R. § 4.116, Code 7617, which assigns a 50 
percent evaluation for the removal of both ovaries and the 
uterus.  As correctly noted in the April 2008 rating decision 
that completed the reduction, the Veteran is only service 
connected for the removal of a single ovary.  

The appellant has contended that there are no provisions that 
address her current situation, removal of one ovary and a 
uterus.  The Board, however, respectfully disagrees.  Under 
38 C.F.R. § 4.116, Diagnostic Code 7618 provides a 30 percent 
rating for removal of the uterus (after the post-surgical 
assignment of the 100 percent rating for 3 months).  Further, 
Diagnostic Code 7819 provides a noncompensable rating for a 
single ovary (after the post-surgical assignment of the 100 
percent rating for 3 months).  Thus, the proper rating for 
removal of the uterus and one ovary, the pathology for which 
the appellant is service connected, is 30 percent.  Thus, the 
rating that assigned the 50 percent rating was clearly and 
unmistakably erroneous and was properly corrected.

The Board has considered the doctrine of reasonable doubt, 
but it does not apply.  The facts in this case are clear and 
dictate the outcome.  



	(CONTINUED ON NEXT PAGE)




ORDER

The reduction of the rating for residuals of a total 
abdominal hysterectomy and right salpingo oophorectomy with 
scar from 50 percent to 30 percent was proper.  The appeal is 
denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


